DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed October 15, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited references were not attached or lacked dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Roberto Capriotti on January 5, 2022.  The application has been amended as follows:
Claim 21 has been replaced with the following: ‘A surgical system, comprising: an end effector comprising an energy delivery component configured to transmit electrosurgical energy to tissue; and 	a control circuit, configured to: cause the energy 
In claim 23, lines 2, 4, and 7, “when” has been replaced with -at-.
In claim 23, lines 2, 4, and 7, -that- is inserted after the first occurrence of “impedance”.
In claim 27, line 2, “the subsequent power” has been replaced with –the first power level-.
Claim 28 has been cancelled.
Claim 29 has been amended to depend from claim 27.
Claim 30 has been replaced with the following: ‘A surgical system comprising: an end effector comprising an energy delivery component configured to transmit electrosurgical energy to tissue; and a control circuit operably coupled to the energy delivery component, wherein the control circuit is configured to: determine an initial tissue impedance; determine a transition impedance threshold level as a function of the initial tissue impedance, and wherein at a tissue impedance value greater than the transition impedance threshold level electrosurgical energy has an insubstantial impact on the tissue; determine that a tissue impedance changes from the initial tissue impedance to a predetermined proportion of the transition impedance threshold level, wherein the transition impedance threshold level is less optimal for tissue sealing at a first power level; and for an application period, cause the energy delivery component to start from the predetermined proportion of the transition impedance threshold level and decrease the electrosurgical energy at a steady taper down rate from the first power level until a second power level is reached, wherein the steady taper down rate extends a period of time where the tissue is sealed with an amount of energy that does 

Allowable Subject Matter
Claims 21-23, 25-27, and 29-35 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a surgical system, comprising: an end effector comprising an energy delivery component configured to transmit electrosurgical energy to tissue; and 	a control circuit, configured to: cause the energy delivery component to apply preliminary power to tissue; measure impedance of the tissue; determine a minimum tissue impedance; compare the minimum tissue impedance to a plurality of tissue impedance thresholds, wherein a plurality of different load curve profiles are associated with the plurality of tissue impedance thresholds; set a load curve based on the comparison matching with one of the plurality of load curve profiles, the load curve comprising a maximum power value, a transition tissue impedance threshold, and a termination tissue impedance threshold; and set a value for the maximum power value, the transition tissue impedance threshold, and the termination tissue impedance threshold, wherein the transition tissue impedance threshold is a function of the minimum tissue impedance, and wherein at a tissue impedance value greater than the transition tissue impedance threshold electrosurgical energy has an insubstantial impact on the tissue; determine that the impedance of the tissue changes from an initial level to a predetermined proportion of the transition tissue impedance threshold; and for an application period, cause the energy delivery component to start from the predetermined proportion of the transition tissue impedance threshold and decrease the electrosurgical 
The most pertinent prior art references of record are U.S. 5,827,271, U.S. 2012/0265196, U.S. 2016/0038228, and U.S. 6,306,131, which each disclose a system comprising several of the claimed limitations.  However these references all fail to explicitly disclose the specifically-claimed “control circuit” that is configured to set/determine the specifically-claimed transition impedance threshold and steadily reduce power at a predetermined proportion of the transition impedance threshold.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
It should also be noted that upon further consideration, any remaining Double Patenting rejections have been withdrawn in view of the finalized language of the claims.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794